DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Desrochers et al. (US 2006/0234621).

Regarding claim 1, Desrochers et al. disclose a differential monitoring system of carbon dioxide levels of an associated atmosphere within an associated building that has an associated monitoring zone, said differential monitoring system comprising: a first monitoring inlet (43A e.g.) disposed within the associated monitoring zone 20A; a monitoring unit 100 comprising a controller 130 operable to compare a carbon dioxide level at said first monitoring inlet with a reference carbon dioxide level and determine when said carbon dioxide level at said first monitoring inlet exceeds said reference carbon dioxide level by at least a predetermined differential threshold (see par. 00116, determining that CO2 value is 400 to 1000 PPM above ambient outdoor concentration).

Regarding claim 6, Desrochers et al. disclose the system of claim 1 as set forth above and the system further comprising:  a first sensor (CO2 sensor in sensor block 120) communicatively coupled with said controller and including said first monitoring inlet (tubing 44A and other fluid paths to sensors can be considered part of the sensor), said first sensor operable to determine a carbon dioxide level of the associated atmosphere around said first monitoring inlet (par. 0070).


Regarding claim 16, Desrochers et al. disclose a differential monitoring method for monitoring carbon dioxide levels within an associated building comprising a monitoring zone including an associated quantity of captured carbon dioxide, said differential monitoring method comprising: determining a first carbon dioxide concentration level (par. 0157, room 20A CO2 signal 1228), the first carbon dioxide concentration level being of the monitoring zone 20A; determining a reference carbon dioxide concentration level (Id., outdoor air CO2 signal 1226); and, determining if the first carbon dioxide concentration level exceeds the reference carbon dioxide concentration level by at least a differential threshold (see Id., subtracting reference from first level; and see par. 0116, determining if room concentration is different from outdoor concentration by a threshold amount).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7, 8, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desrochers et al. (US 2006/0234621) in view of Madhusudhana et al. (US 2020/0278741).


Regarding claim 2, Desrochers et al. do not disclose the controller deriving the reference carbon dioxide level from historical carbon dioxide level measurements taken at the first monitoring inlet. Madhusudhana et al. disclose a carbon dioxide monitoring system that uses a reference ambient carbon dioxide level value and compares a measured carbon dioxide level to it to determine if it is greater than a threshold (par. 0013), and Mudhusudhana et al. further teach that the reference carbon dioxide level is derived from multiple carbon dioxide level measurements taken at any carbon dioxide sensor monitoring inlets, including the one which is used for current measurements that are compared to the reference level, taken over a historical period of time (pars. 0032-0034, gas measurements are collected from the room sensors and averaged over time to map CO2 baseline, measurements are taken at any measurement sensors including ones used for measurements when it can be inferred that no carbon dioxide emitters are present). It would have been obvious to one of ordinary skill in the art to use the teachings of Mudhusudhana et al., of deriving a reference carbon dioxide level from multiple carbon dioxide level measurements taken over a historical period of time, for the reference measuring of Desrochers et al., because it allows the for the reference level to be more stable and reduces the influence of random measurement fluctuations.

Regarding claims 3 and 8, Desrochers et al. disclose the system further comprising:  a second monitoring inlet (63 or 1033 or taking in outside air; see par. 0062, outside air intake 62 could also be the one on air handling unit of Fig. 6) located in spaced relation to said first monitoring inlet; said controller operable to derive said reference carbon dioxide level from a carbon dioxide level measurement taken at said second monitoring inlet (see par. 0157, outdoor air CO2 signal from outdoor intake sensor is used as reference and subtracted form room 20A signal).
Desrochers et al. do not teach the reference carbon dioxide level being derived from multiple measurements taken at the second monitoring inlet, and they also do not disclose the controller being operable to derive the reference level from measurements taken over a historical period of time. Madhusudhana et al. disclose a carbon dioxide monitoring system that uses a reference ambient carbon dioxide level value and compares a measured carbon dioxide level to it to determine if it is greater than a threshold (par. 0013), and Mudhusudhana et al. further teach that the reference carbon dioxide level is derived from multiple carbon dioxide level measurements taken at another location over a historical period of time (par. 0032, gas measurements are collected and averaged over time to map CO2 baseline). It would have been obvious to one of ordinary skill in the art to use the teachings of Mudhusudhana et al., of deriving a reference carbon dioxide level from multiple carbon dioxide level measurements taken over a historical period of time, with the second monitoring inlet reference measuring of Desrochers et al., because it allows the for the reference level to be more stable and reduces the influence of random measurement fluctuations.

Regarding claim 4, Desrochers et al. disclose that the second monitoring inlet is located in the associated monitoring zone or in an associated reference zone that is different from the associated monitoring zone (see Fig. 1 and/or 6, outside CO2 monitoring inlet 63 or 1033 located in a reference zone that is different from associated monitoring zone).

Regarding claim 5, Desrochers et al. disclose that the monitoring unit 100 is in fluid communication with one or more of said first and second monitoring inlets (see Fig. 1, all intlets S communicated with monitoring unit 100 at manifold 190), and said controller 130 is operable to determine said carbon dioxide levels at said one of more of said first and second monitoring inlets (see pars. 0070-0071 controller receives signals from CO2 sensor in block 120 which measures from various inlets S).

Regarding claim 7, Desrochers et al. disclose do disclose a first sensor (sensor in sensor block 120) communicatively coupled with said controller and including said first monitoring inlet (sensor has tubing 44A and other manifold pathways 190 which must connect to the sensor elements, which can all be considered part of the sensor), said first sensor operable to determine a carbon dioxide level at said first monitoring inlet (par. 0070). Desrochers et al. do no disclose a second sensor operable to determine a carbon dioxide at the second monitoring inlet and including the second monitoring inlet because Desrochers et al. disclose all the inlets being part of or leading to the same one carbon dioxide sensor element in the sensor block 120. Madhusudhana et al. disclose a carbon dioxide monitoring system that uses a reference ambient carbon dioxide level value and compares a measured carbon dioxide level to it to determine if it is greater than a threshold (par. 0013), and wherein different carbon dioxide measurements are taken with inlets at different zones wherein each inlet is part of a separate sensor (see pars. 0032-0033). It would have been obvious to one of ordinary skill in the art to use an individual carbon dioxide sensor that includes its own inlet, as taught by Madhusudhana et al., in place of the second monitoring inlet of Desrocher et al., because it would still provide carbon dioxide measurements from the second spaced location to the controller and it would provide the advantage that existing carbon dioxide sensors could be used for measurements at more locations without the need for tubing to be connected physically from the inlet to the controller.

Regarding claims 13-15, Desrochers et al. disclose that the controller is operable to determine when the carbon dioxide level at said first monitoring inlet exceeds carbon dioxide level at a second monitoring inlet (outdoor inlet 63 or 1033) by said predetermined differential threshold (see par. 00116, determining that CO2 value is 400 to 1000 PPM above ambient outdoor concentration; and see par. 0157).
Desrochers et al. do not disclose the controller being operable to compare the carbon dioxide level at the first monitoring inlet with carbon dioxide levels at both the second monitoring inlet and a third monitoring inlet, or that the controller derives the reference carbon dioxide level from the levels measured at the second and a third monitoring inlet over a historical period of time. Madhusudhana et al. disclose using multiple monitoring inlets including second and third inlets in reference zones with multiple carbon dioxide sensors, wherein a controller derives a reference carbon dioxide level from carbon dioxide levels measured at the multiple other monitoring inlets over a historical period of time (see pars. 0032-0033). It would have been obvious to one of ordinary skill in the art to use the teachings of Madhusudhana et al. of using second, third, and other multiple monitoring inlets to sense carbon dioxide levels and derive the reference level from these levels measured over a historical period of time, such that the controller when comparing the measured level at the first inlet would be comparing the level to the levels at second and third inlets; this would have been obvious because providing multiple monitoring inlets and carbon dioxide level sensors measuring levels over time to derive the reference level would allow for the reference level to be more stable and reduce the influence of random measurement fluctuations.


Regarding claim 17, Desrochers et al. disclose the method of claim 16 as set forth above, but Desrochers et al. do not explicitly disclose initiating an alert if the first carbon dioxide concentration level exceeds the reference by a threshold. Madhusudhana et al. disclose initiating an alert when a first carbon dioxide concentration measurement exceeds a reference carbon dioxide concentration by a threshold amount (par. 0054). It would have been obvious to one of ordinary skill in the art to use the teachings of initiating an alert as taught by Madhusudhana et al., in the method of Desrochers et al., because it allows a user to be notified of any conditions that the threshold carbon dioxide level might indicate.

Regarding claims 18-20, Desrocher et al. does not disclose that the reference carbon dioxide concentration level is derived from historical carbon dioxide concentration data or that it is data from measurements taken in a plurality of reference zones that are each spaced form the monitoring zone. Madhusudhana et al. disclose a carbon dioxide monitoring system that uses a reference ambient carbon dioxide level value and compares a measured carbon dioxide level to it to determine if it is greater than a threshold (par. 0013), and Mudhusudhana et al. further teach that the reference carbon dioxide level is derived from data of multiple carbon dioxide level measurements taken at a plurality of reference zones over a historical period of time (pars. 0032-033, gas measurements are collected and averaged over time to map CO2 baseline, baseline is mapped from different sensors in different rooms). It would have been obvious to one of ordinary skill in the art to use the teachings of Mudhusudhana et al., of deriving a reference carbon dioxide level from multiple carbon dioxide level measurements at different sensor locations taken over a historical period of time, with the method of Desrochers et al., because it allows the for the reference level to be more stable and reduces the influence of random measurement fluctuations.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desrochers et al. (US 2006/0234621) in view of Kujak (US 2018/0187937).

Regarding claim 11, Desrochers et al. does not disclose that the controller is operable to generate an alert of a potential carbon dioxide leak condition. Kujak teaches using measurements of carbon dioxide being above a threshold in order to generate an alert representing that a potential carbon dioxide leak condition has occurred (see par. 0019). It would have been obvious to one of ordinary skill in the art to use the teachings of using the carbon dioxide measurement being over a threshold compared to a reference to indicate a potential leak, as taught by Kujak, with the system of Desrochers et al., because it allows for safer operation of the HVAC system.

Allowable Subject Matter
Claims 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861